department of the treasury internal_revenue_service teige eo examinations gommerce street dallas 1x tax_exempt_and_government_entities_division number release date legend org organization name org address date xx date -addreas address uil dollar_figure-02 person to contact identification_number contact telephone number in reply refer to te_ge review staff ein certified mail - return receipt dear last date for filing a petition with the tax_court april 20x a final adverse determination lener as this is to your exempt starus under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx you have agreed to this change per signing of the form_6018 dated august 20xx our adverse determination was made for the following reasons inurement and or private benefit of an sec_501 cx ’s assets in any form or amount is prohibited org has not been operating exclusively for exempt purposes within the meaning of intemal revenue code sec_501 org so is not a charitable_organization within the meaning of treasury an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization you operate substantially for a non-exempt purpose the providing of private rather than public benefits c -i d regulations section you not are ‘you failed to meet the requirements of sec_501 and ‘ sec_1 g -1 in that you failed to establish that you were operated exclusively for an exempt_purpose rather you were operated for a substantial non-exempt purpose providing debt negotiation and debr sertlement services contributions to your organization are longer deductible under sec_170 of the intemal revenue code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax retums and assessment of any taxes due will not be delayed should a petition for declaracory judgment be filed under sec_7428 of the internal reveaue code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states ‘tax court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc ‘the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this etter sincerely yours renee b weils acting director eo examinations oepartment of the treasury internal_revenue_service commerce eo callas tx poa address date taxpayer_identification_number person to contacvid number contact numbers telephone fax dear we are sending the enclosed material under the provisions of your power of attomey or other authorization on file with us the taxpayer to whom this material relates ifyou have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and for your convenience we have listed the name of thank you for your cooperation sincerely renee b wells acting director eo examinations enclosures final letter ‘taxpayer name org letter gatalog number 2476r tom 886-a ‘deparment afta veanany- ial revevee sovce explanation of items name of taxpayer org ein schedule no or exhibir ‘year beginning 20xx xx date ity company president president ra ra legend org organization name ch issues whether org is operated exclusively for exempt purposes described within internal_revenue_code sec_501 manager manager _-addresa address state xyz co-1 a whether org is engaged primarily in activities that accomplish an exempt_purpose b whether more than an insubstantial part of org’s activities are in furtherance of a non-exempt purpose c whether org was operated for the purpose of serving a private benefit rather than public interests d whether any part of the net eamings of org inured to the benefit of any private_shareholder_or_individual facts org was incorporated under the laws of the state of xyz as a non-stock nonprofit corporation on july 20xx in a determination_letter dated may 20xx org was determined to be exempt from federal_income_tax as an organization described in irc sec_501 org is located at address city xyz early in the 20xx tax_year the organization decided to become inactive and communicated this to its clients and made them seek counseling debt management plans else ware later that year the organization was approached by president which resulted in the purchased the organization’s shell tax exempt status on november 20xx new management filed articles of amendment with the state of xyz which removed all of the old officers and directors and add new officers and directors the president of org president is also the president of co-1 another org organization co-1 was examined by revenue_agent ra and resulted in the revocation of the organization’s irc sec_501 c tax exempt status for insubstantial exempt_activities org has no publicly listed phone number or website for potential clients to contact the organization the organization receives the majority of its clients from co-1 co-1 brings the client in the door and acquires all of the financial information from prospective clients helps them with their budget and what ever other counseling that organization does if it is determined that a client does not qualify for a debt management plan co-i then gives the client as one of their options a chance to sign up for a debt settlement which are administered by org org was set up by president to handle only debt settlement plans which is the organization’s substantial activity debt settlements plan were explained that the client makes regular monthly payment which are held in trust until enough money is accumulated to give all of their creditors and option to receive a lump form 886-a nev tss of the treasury - internal_revenue_service department page of a schedule no of exhibit fon ‘bepariaeat fhe treanuty- tema revenoe ere explanation of items name of taxpayer org ein ‘year beginning 20xx sum payment to settle all outstanding debt the client has with them the amount offered is always less then the amount owed and the creditor has the right to accept the offer reject the offer or make acounter offer the two major factors which make clients want to sign up for a debt settlement plan are that their creditors are notified of the plan and this stops collections phone calls to the client and the clients can make a monthly affordable payment which will allow them to eventually get out of debt by paying an amount which is less then what is owed agent discovered form the review of the books_and_records that the organization also purchases prospective client list and acquires new clients from that list also but most of the client are referred by co-1 the organization was correctly given it tax exernpt status based on the educational activities described in the form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code however org’s current activities offer very little education if any at all to its clients or the public by the time it is determined by co-1 that the client does not qualify for a debt management plan the education received by the client is pretty much completed when a client signs up for a debt settlement plan with org only the amount of the monthly payment and monthly fees charged need to be determined these amounts are written into a contract to make the debt settlement plan a legal document the organizations offer its olient the same services as a for profit org organization and charges comparable fees for the same services provided the organization does not limit it client base to an exempt charitable low income population but offers their services to who ever needs and is willing to pay for them the organization is motivated by the fees that it charges and not by charitable activities described in irc sec_501 law and analysis sec_501 of the internal_revenue_code provides that an organization described in seotion c is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief income_tax regulations of the poor and distressed sec_1 c -i d the term educational includes a insteuction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 in other words the ‘two components of education are public education and individual training sec_1 c -1 a of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 e -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities forn 886-a revi of the treasury - internal_revenue_service ‘department page of fam 886-a ‘deparoneat of te treas aie revenue senae explanation of items name of taxpayer schedule no or exhibir year beginning 20xx org ein that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 educational_purposes include instruction or training of the individual for the purpose of improving or developing his capabilities and instruction of the public on useful and beneficial subjects sec_1 c -1 in 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that catried out by a university in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the orgasization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests treas reg big_number c -1 d gi prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 an organization formed to educate people in hawaii in the theory and practice of est was determined by the tax_court to a part of a franchise system which is operated for private benefit and therefore should not be recognized as exempt under sec_501 of the code 71_tc_1067 although the organization was not formally controlled by the same individuals who controlled the for-profit entity that owned the license to the est body of knowledge publications and methods the for-profit entity exerted considerable control_over the applicant’s activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting price for the training organization’s rights were dependent upon its tax-exempt status showed the likelihood that the for- profit entities were trading on that status the question for the court was not whether the payments the court stated that the fact that the form 886-a nev s6s department of the treasury - internal_revenue_service page of schedule no or exhib fom ‘deparment the treanay-tatmalraveane serco explanation of items name of taxpayer org ein year beginning 20xx made to the for-profit were excessive but whether the for-profit entity benefited substantially from the operation of the organization the court determined that there was a substantial private benefit because the organization was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations the service has issued two rulings holding credit counseling organizations to be tax exempt rev_rul 1965_2_cb_165 granted exemption to a c organization whose purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal baniauptey its primary activity appears to have been meeting with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of debts negotiated with creditors and set up debt repayment plans it did not restrict its services to the needy it made no charge for the counseling services indicating they were separate from the debt repayment arrangements it made a nominal charge for monthly prorating services to cover postage and supplies for financial support it relied upon voluntary contributions from local businesses lending agencies and labor unions revrul_69_441 1969_2_cb_115 granted c status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counseling it established budget plans j e debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people without charge as well as providing education to the public the organization qualified for sec_501 status in the case of consumer credit counseling service of alabama ine v u s a f t r 2d d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1 c3 -1 i b for this it charged no fee that the counseling programs were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies’ counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal ‘the court also considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma ine v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above the court found form 886-a rev t68 ‘department of the treasury - internal revere service page of schedak no or exhibr fom pasion ofthe teasuey- teal revenoe sic explanation of items name of taxpayer org ein ‘year beginning o1 20xx the organizations included in the above decision waived the monthly fees when the payments would work financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity rev_rul 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women rev_rul c b clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public internal revere code sec_501 specifies that an exempt_organization described therein is one in which no part of the net of eamings inures to the benefit of any private_shareholder_or_individual ‘the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1 a - the inurement prohibition provision is designed to prevent the siphoning of charitable receipts to insiders of the charity 165_f3d_1173 cir reasonable_compensation does not constitute inurement 276_f2d_476 cir where an organization provided a source of credit to companies of which a private shareholder was either an employee or an owner the court found that a portion of the organization’s net_earnings inured to the benefit of that private shareholder easter house v united_states cl_ct shareholder had a source of loan credit in the organization that such loans were made showed that the companies controlled by the private the credit repait organizations act croa u s c et seq effective date imposes restrictions on credit repair organizations including forbidding the making of untrue ot misleading statements and forbidding advance_payment before services are fully performed u s c 1679b significantly sec_501 organizations are excluded from regulation under the croa the croa defines a credit repair organization as a any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can or will sell provide or perform form 886-a rev t-08 of the treasury - intemal revenue service ‘department page of schedule noor ebi pm sca oe try ta ree boe explanation of items depa name of taxpayer org ein year beginning 20xx any service in return for the payment of money or other valuable consideration for the express or implied purpose of - improving any consumer’s credit record credit history or credit rating or ii providing advice or assistance to any consumer with regard to any activity or service described in clause i u s c 1679a the courts have interpreted this definition broadly to apply to credit counseling agencies with consumers in any way about the consumers’ credit situation it is providing a service covered by the croa 21_fsupp2d_424 nd the federal trade commission’s policy is that if an entity communicates businesses are prohibited from cold-calling consumers who have put their phone numbers on the national do-not-call registry which is maintained by the federal trade commission cer b l cii b clr sec_64 c sec_501 organizations are not subject_to this rule against cold-calling because c organizations are exempt from regulation under the croa and the cold-calling restrictions organizations that are involved in credit repair have added incentives to be recognized as sec_501 organizations even if they do not intend to operate primarily for exempt purposes government position org does not meet the operational_test because more than an insubstantial part of its activities are commercial in nature by definition sec_501organizations will only qualify for tax exempt status if it is organized and operated exclusively for charitable purposes thus to meet the requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests org is operating in a commercial manner which is not an exempt activity described under intemal revenue code sec_501 an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized ot operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under section dollar_figure c the purpose of org’s activities differs substantially from those of the organizations in revrul_65_299 rev_rul and consumer credit counseling service of alabama inc v u s org ‘was never an entity that stood on its own or conducted activities during the period of exam org engaged in no separate activities which furthered an exempt_purpose there were no fees waived public support educational program or any exempt activity that would meet the requirements as form 886-a rev -68 department of the treasury - intemal revenue service page of fom 886-a parent fe treasury tate revere sener explanation of items name of taxpayer schedule no or exhiba ‘year beginning 20xx_ org ein stated under sec_501 there was no evidence of any meaningfill education or org being conducted unlike the credit counseling organizations described in the revenue rulings referred to above and in consumer credit counseling service of alabama ine period of exam org provided very little if any counseling or education to its clients org sole purpose was to manage debt settlement plans for clients that did not qualify for debt management plans with co-1 v u s during the the org operations during this period met none of the requirements to be exempt of the funds received were from debt settlement plans or fair share payments credit repair organizations act croa was enacted to protect consumers by banning certain deceptive practices in the credit counseling industry if org was a for-profit company the croa would prohibit it from charging fees in advance of fully providing services in addition if org were for-profit federal_law would prohibit it from purchasing leads and making cold calls to potential customers because sec_501 organizations are exempted from the provisions of croa org is able to engage in deceptive business practices that congress intended to probibit when it passed croa as such org is operated for a substantial non-exempt purpose--that of carrying on a business while avoiding certain federal regulations in addition org could not collect fair share payments from creditors if the private benefit of its principals substantially_all operations were performed as a for-profit corporation it did not have exempt status org was formed for org position on revocation ‘the organization agreed to the revocation of its tax exempt status before agent started the case ‘manager met with the taxpayer for the examination of co-1 and at that meeting they agreed that the organization did not qualify for exemption agent has hand delivered a form_6018 and is waiting for it to be signed response to taxpayer position on tax_assessment agent agrees with the taxpayer that the organization lack substantial exempt_activities and that their irc sec_501 c tax exempt status should be revoked conclusion based on org conduct in this examination process and our determination that you do not operate exclusively for exempt purposes because you do not engage primarily in activities that accomplish an exempt_purpose you are found not to be exempt from federal_income_tax your activities in light of the applicable law confirm that you are not organized nor are you operated for exempt purposes your principal activity is the management of debt settlement plans this activity does not achieve charitable or educational_purposes but is merely a commercial service even if you were able to establish that you were formed and operated for charitable or educational_purposes you would not qualify for exemption because you are operated for a substantial non-exempt form 886-a rev t68 ‘department of the treasury - interaal revenue service page of schedule no or exhibr pom bga departant of the tresor tema revo sone explanation of items name of taxpayer org ein year beginning 20xx purpose org is operated for the purpose of serving a private benefit rather than public interests accordingly it is determined that org is revoked because it is not an organization described in irc sec_501 and exempt from income_tax under sec_501 effective january 20xx form 886-a nev sec_68 ‘depactment of the treasury - intemal reverme service page of
